Citation Nr: 1131238	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  08-03 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased evaluation in excess of 20 percent for lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to February 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO), which continued the 10 percent disability evaluation for the Veteran's service-connected lumbosacral strain.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2  The Veteran's service-connected lumbosacral strain has been manifested by complaints of pain and some limitation of motion.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & West Supp. 2010); 38 C.F.R. §§ 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In this case, the RO sent a letter to the Veteran in July 2006 with the VCAA notice requirements for his increased rating claim.  In the letter, the Veteran was informed that the evidence necessary to substantiate the claim for an increased evaluation would be evidence showing that his disability was worse than the current evaluation contemplates.  The letter also informed the Veteran that he must provide medical or lay evidence demonstrating a worsening of his disability and the impact on his employment and daily life, which can also be substantiated by sending statements from other individuals who are able to describe in what manner the disability has become worse.  It also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  The letter stated that he would need to give VA enough information about the records so that it could obtain them for him.  

In addition to the foregoing analysis, to whatever extent the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the Veteran in proceeding with the present decision.  Since the claim is being denied, any such effective date question is moot.  The Veteran has had ample opportunities to meaningfully participate in the adjudicative claims process.  Any error or deficiency in this regard is harmless, and not prejudicial.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA obtained the Veteran's service treatment records, VA outpatient treatment records from January 1996 to March 2009, and private medical records dated December 2002 to November 2006.  The Veteran was also provided VA examinations in connection with his increased rating claim, which are found to be adequate for rating purposes.  The examiners reviewed the Veteran's medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale. The Board finds that the VA examination reports are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.

II.  Decision

The Veteran contends that his service-connected lumbar spine disability warrants a higher rating.  In a March 2007 personal statement, the Veteran stated that he endures constant pain in his back that becomes worse when walking, standing, bending, or lifting.  He explained that the pain radiates down to his legs, which prevents him from walking no more than 50 to 75 feet before he has to stop and rest.  He further added that the pain causes problems sleeping, and the medication prescribed for his service-connected back disability provides little to no relief from the pain and discomfort.  The Veteran asserts that an increased rating is warranted for his service-connected back disability.  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2 (2010); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is noted that in Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims (Court) held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

The Veteran's service-connected lumbar spine disability is currently evaluated as 10 percent disabling under Diagnostic Codes 5237.  The Board notes that effective September 26, 2003, the schedule for rating spine disabilities was changed to provide for the evaluation of all spine disabilities under a General Rating Formula for Diseases and Injuries of the Spine, unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (renumbered as Diagnostic Code 5243).  The General Rating Formula for Diseases and Injuries of the Spine provides for assignment of a 40 to 100 percent evaluation for unfavorable ankylosis of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  The pertinent criteria are as follows:

Unfavorable ankylosis of the entire spine - 100 percent disabling.

Unfavorable ankylosis of the entire thoracolumbar spine - 50 percent disabling.

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine - 40 percent disabling.

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine - 30 percent disabling.
Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis - 20 percent disabling.

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height - 10 percent disabling.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (September 2003).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

During the pendency of this appeal, the Veteran was afforded three VA examinations.  At the first VA examination in November 2006, range of motion testing of the thoracolumbar spine revealed the following: forward flexion to 90 degrees without any pain, extension to 25 degrees, left lateral flexion to 28 degrees, right lateral flexion to 28 degrees, left rotation to 30 degrees, and right rotation to 30 degrees.  The VA examiner diagnosed the Veteran with chronic residuals of low back strain and degenerative disc disease of the lumbar spine.  

At the second VA examination in December 2007, range of motion testing of the thoracolumbar spine revealed flexion to 75 degrees with pain at 75 degrees, extension to 10 degrees with pain at 10 degrees, right lateral flexion to 30 degrees with no pain, left lateral flexion to 25 degrees with pain at 25 degrees, right rotation to 20 degrees, and left rotation to 20 degrees.  The VA examiner also specifically noted that his forward flexion was more closely approximated to 90 degrees because while getting undressed, the Veteran was able to stand and with his knees essentially straight, flex to approximately 90 degrees to untie his shoes.  He concluded that the Veteran's range of motion is closer to 90 degrees than what was measured during the goniometer examination.  Otherwise, the VA examiner diagnosed the Veteran with lumbar degenerative disc disease, grade I spondylolisthesis of L5 on S1, with left lower extremity intermittent sciatica.  

In July 2009, the Veteran underwent his third VA examination for his service-connected lumbar spine disability.  Range of motion testing revealed forward flexion to 80 degrees with pain at 80 degrees, extension to 20 degrees with complaints of pain at 20 degrees, left lateral flexion to 28 degrees with pain at 28 degrees, right lateral flexion to 20 degrees with pain at 20 degrees, left lateral rotation to 30 degrees with pain at 30 degrees, and right lateral rotation to 30 degrees with pain at 30 degrees.  X-ray testing reflected grade I spondylolisthesis of L5 on S1, marked interspace narrowing at L5-S1 with osteoarthritis, and spondylolysis defect of L5.  The VA examiner diagnosed him with mild degenerative arthritis of the lumbar spine with left lower extremity sciatica.  

Private treatment records and VA outpatient treatment records associated with the claims file reflect continuing complaints of back pain and treatment for such disability with the use of epidural steroid injections and a transcutaneous electrical nerve stimulation (TENS) unit; however, the treatment records are void of any additional range of motion testing conducted for the back other than the three VA examinations described in detailed above.  

As previously mentioned, in order for the Veteran to achieve the next-higher evaluation for his service-connected lumbar spine disability, he must demonstrate forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

Applying the facts in this case to the criteria set forth above, the Board concludes that the criteria for a disability evaluation in excess of 10 percent for the service-connected lumbar spine disability have not been met.  The evidence of record, including the range of motion findings from all three VA examinations, does not show that a higher evaluation is warranted for the Veteran's service-connected lumbar spine disability.  In fact, at both the November 2006 and December 2007 VA examinations, the Veteran demonstrated forward flexion to 90 degrees with a combined range of motion of 231 and 195 degrees, respectively.  Similarly, at the July 2009 VA examination, range of motion testing showed forward flexion to 80 degrees with a combined range of motion of 208 degrees.  These results are greater than what's necessary for the next-higher 20 percent disability evaluation.  Furthermore, even if the Board considers the initial report of 75 degrees of flexion, per the December 2007 VA examiner, it still does not warrant the next-higher rating because it is greater than 30 degrees but more than 60 degrees and results in a combined range of motion of 180, which is more than what is required under the general rating criteria.  Additionally, there are no signs of muscle spasms or guarding resulting in an abnormal gait.  At the November 2006 VA examination, the VA examiner noted that he used a cane for mobility purposes but concluded that the Veteran had a normal lordotic curve.  Similarly, the December 2007 VA examiner concluded that the Veteran revealed neither abnormal curvature nor spasm.  The Board acknowledges the July 2009 VA examiner's notation of a "loss of the normal lordotic curvature . . . . [with] bilateral paravertebral muscle spasms extending the length of the paralumbar region," but finds that this described symptomatology still does not warrant a higher rating.  There is no evidence that the loss of curvature and muscle spasms is severe enough to cause an abnormal gait or abnormal spinal contour.  Therefore, a rating in excess of 10 percent for the Veteran's service-connected lumbar spine disability under the General Rating Formula for Diseases and Injuries of the Spine is not warranted.  

The Board notes that the revised schedule provides for a separate rating for any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  According to the November 2006 VA examination report, the Veteran reported having no difficulty with bowel or bladder function, or other genitourinary (GU) function due to his back pain.  He also denied erectile dysfunction and any incontinence of the urine or stool at the July 2009 VA examination.  At the November 2006 VA examination, there was no muscle atrophy in the back, pulses in both lower extremities were normal and equal, and sensation was intact to light touch, vibration, and cold.  There was a positive straight leg raise on the left side, and Waddell testing was negative.  At the December 2007 VA examination, seated straight leg raise test was completely negative bilaterally.  On neurological testing at the July 2009 VA examination, lower extremities sensation was intact to light touch, sensation to vibration was intact to both lower extremities, and deep tendon reflexes were 3+ at the right patellar and Achilles level and 2+ at the left patellar and Achilles level.  Strength against resistance in the right lower extremity was 4/5 in all the major groups, left lower extremity strength was 5/5 with the exception of extensor hallucis, which was slightly diminished 4/5 on the left.  The Board is certainly aware of the muscle atrophy at the right lower leg along with deep tendon reflexes being diminished on both the right and left lower extremities.  However, pertaining to the left lower extremity, the Veteran has been diagnosed with left lower extremity intermittent sciatica, which assigned a separate 10 percent rating as due to his service-connected lumbar spine disability.  See the January 2008 rating decision.  A rating higher than 10 percent is not warranted under 38 C.F.R. § 4.124a, Diagnostic Code 8621, as the objective and clinical evaluation was consistently normal and the Veteran's subjective complaints are not more than mild.  

With regards to the right lower extremities, the December 2007 VA examiner noted that the Veteran sustained a cerebrovascular accident in December 1998, which has caused right lower extremity weakness and a resultant foot drop.  He noted that "[t]his would be unrelated to his back."  Besides the right and left lower extremities, in this case, the medical evidence of record does not show any additional associated objective neurologic abnormalities, to include the bowel and bladder impairment, so that a separate neurological disability rating, as it applies to his service-connected lumbar spine disability is warranted.  

The Board has also considered the Veteran's service-connected back disability in light of Diagnostic Code 5003, for degenerative arthritis.  Degenerative arthritis of the spine is rated under Diagnostic Code 5242, which requires consideration under Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  In the absence of limitation of motion, a 20 percent disability rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent disability rating is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242.  Private medical records dated November 2006 reflect a diagnosis of lumbar degenerative joint disease, and in July 2009, the VA examiner diagnosed him with mild degenerative arthritis of the lumbar spine.  However, the Veteran's back disability is currently rated 10 percent disabling based on limitation of motion.  Therefore, Diagnostic Code 5003 does not assist the Veteran in obtaining a higher disability evaluation.  

The Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  At the November 2006 VA examination, the Veteran reported experiencing daily, constant pain that is not characterized by flare-ups.  He explained that the pain radiates down to his left leg and rates it at 8 out of 10 in terms of severity.  After range of motion testing, the November 2006 VA examiner concluded that the range of motion of the back was not further functionally limited by pain, fatigability, incoordination, stiffness, or weakness on repetitive testing.  The Veteran complained of radiating pain again at the December 2007 VA examination and stated that the pain ranged from 2 to 8 out of 10 in terms of severity.  The VA examiner stated that repetitive motion testing reflected no further functional impairment due to pain, fatigue, incoordination, or instability.  More recently at the July 2009 VA examination, the Veteran described his constant back pain as a "stabbing pain" at a severity level ranging from 6 or 7 out of 10 to 9 out of 10 at its worst.  Following range of motion testing, the VA examiner concluded that there was no evidence of further limitation due to pain, weakness, stiffness or fatigability on repetitive testing.  

The Board acknowledges the Veteran's complaints of daily pain and its effect on his activities of daily living, as well as the demonstrated pain on range of motion testing at all three VA examinations, but when viewed in conjunction with the medical evidence, his complaints do not tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  This is supported by all three VA examiners' conclusion that there is no objective evidence of weakness, incoordination, lack of endurance, or fatigue.  There is no indication that pain, due to the Veteran's service-connected lumbar spine disability has caused functional loss greater than that contemplated by the 10 percent evaluation assigned.  The degree of limitation of motion is contemplated in the current rating.  The General Rating Formula for Diseases and Injuries of the Spine is applicable with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease.  See 38 C.F.R. § 4.71(a).  Therefore, the Board finds that the holding in DeLuca and the provisions of 38 C.F.R. §§ 4.40 and 4.45 does not provide a basis for a higher rating.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has also considered whether the Veteran is entitled to a "staged" rating for his service-connected lumbar spine disability, as the Court indicated can be done in this type of case.  See Hart v. Mansfield, supra.  However, upon reviewing the longitudinal record in this case, we find that at no time during the rating period on appeal has the service-connected lumbar spine disability been more disabling than as currently rated under the present decision.  

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this case, the schedular evaluation in this case is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability at issue, but the medical evidence reflect that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected lumbar spine disability.  

The Veteran is competent to report his symptoms.  The Board also does not doubt the sincerity in the Veteran's belief that his disability is worse than the 10 percent evaluation; however, the objective medical evidence does not support the contention for a higher evaluation.  The Board finds that the preponderance of the evidence is against the claim for a rating in excess of 10 percent for the Veteran's service-connected lumbosacral strain, and the benefit-of-the-doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to an increased evaluation in excess of 10 percent for lumbosacral strain is denied.  



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


